Citation Nr: 0842605	
Decision Date: 12/10/08    Archive Date: 12/17/08

DOCKET NO.  04-31 301	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased evaluation for degenerative disc 
disease of the lumbar spine with peripheral neuropathy of 
both lower extremities currently evaluated as degenerative 
disc disease, lumbar spine, with limitation of motion, 
evaluated as 20 percent disabling, and neuropathy of each 
lower extremity evaluated as 10 percent disabling for each 
extremity.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


INTRODUCTION

The veteran had active military service from November 2001 to 
June 2003.

This case comes before the Board of Veterans' Appeals 
("Board") on appeal from a November 2003 rating decision by 
the Waco, Texas Regional Office ("RO") of the Department of 
Veterans Affairs ("VA") that granted the veteran's claim for 
service connection for degenerative disc disease, lumbar 
spine with peripheral neuropathy of both lower extremities 
currently evaluated as degenerative disc disease, lumbar 
spine, with limitation of motion, evaluated as 20 percent 
disabling, and neuropathy of each lower extremity evaluated 
as 10 percent disabling for each extremity effective June 11, 
2003.

The Board issued a decision in this matter on May 14, 2008, 
and presently vacates this decision. 


ORDER TO VACATE

The Board may vacate an appellate decision at any time upon 
request of the appellant or his or her representative, or on 
the Board's own motion, when an appellant has been denied due 
process of law or when benefits were allowed based on false 
or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2002); 
38 C.F.R. § 20.904 (2008).    

In its decision of May 2008, the Board inadvertently applied 
an inapplicable provision of law to the veteran's appeal, and 
was therefore in error as a matter of law. The decision will 
therefore be vacated to enable the Board to apply the correct 
provisions of law. 

Accordingly, the May 14, 2008 Board decision addressing the 
issue of an increased evaluation of degenerative disc disease 
of the lumbar spine with peripheral 
neuropathy of both lower extremities currently evaluated as 
degenerative disc disease, lumbar spine, with limitation of 
motion; and neuropathy of each lower extremity is vacated.



	                        
____________________________________________
	Vito A. Clementi
	Veterans Law Judge, Board of Veterans' Appeals



